Citation Nr: 1022306	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-07 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for bilateral hearing loss and, if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

There initially were two claims on appeal - for service 
connection for tinnitus and bilateral hearing loss.  But a 
January 2008 decision during the pendency of this appeal 
granted service connection for tinnitus and assigned an 
initial 10 percent rating retroactively effective from 
November 30, 2005, the date of receipt of the claim.  There 
is no higher rating for tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2009).  See also Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).  And perhaps this is why the 
Veteran has not appealed either this initial rating or 
effective date, so the claim is no longer at issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating 
he must separately appeal these "downstream" issues).

As support for his remaining claim for service connection for 
bilateral hearing loss, the Veteran testified at a hearing at 
the RO in April 2010 before the undersigned Veterans Law 
Judge of the Board, also commonly referred to as a Travel 
Board hearing.  During the hearing the Veteran submitted 
additional evidence and waived his right to have to RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2009).




FINDINGS OF FACT

1.  An unappealed September 1971 RO rating decision initially 
considered and denied service connection for bilateral 
hearing loss.

2.  Some of the additional evidence submitted since that 
decision, however, is not cumulative or redundant of the 
evidence already considered in that decision and relates to 
an unestablished fact needed to substantiate this claim.

3.  It is just as likely as not the Veteran's bilateral 
hearing loss was caused or made permanently worse by his 
military service. 


CONCLUSIONS OF LAW

1.  The RO's September 1971 rating decision denying service 
connection for bilateral hearing loss is final and binding on 
the Veteran based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2009).

2.  But new and material evidence has been received since 
that decision to reopen this claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

3.  Resolving all reasonable doubt in his favor, the 
Veteran's bilateral hearing loss was incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2009) (harmless error).  See 
also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Whether there is New and Material Evidence to Reopen the 
Claim

The RO initially considered and denied the Veteran's claim 
for service connection for bilateral hearing loss in 
September 1971.  In denying the claim in that initial 
decision, the RO noted he had mild hearing loss in his left 
ear when entering service (specifically, a 35-decibel loss at 
4,000 Hertz according to the report of his January 1969 
military induction examination).  He had completely normal 
hearing (0-decibel losses) in both ears in all other 
frequencies tested (500, 1,000, and 2,000 Hertz, and even at 
4,000 Hertz for his right ear).  He began serving on 
active duty in August 1969, and there were no complaints of 
hearing loss at any time during his military service and no 
relevant objective clinical findings such as a pertinent 
diagnosis.  And as the RO explained, there also was no 
indication of hearing loss in either ear during his March 
1971 separation examination when he had 15/15 hearing acuity, 
bilaterally, on whispered voice (WV) testing.

During his initial, post-service, VA compensation examination 
(including a special ear examination and audiogram) only a 
short time later, in June 1971, the Veteran complained of 
"[s]light loss of hearing."  He said that "[s]ometimes 
when people talk to me I can't understand what they say."  
He reportedly had completely normal (20/20) hearing acuity, 
bilaterally, although the audiogram continued to show a 35-
decibel loss in the left ear at 4,000 Hz and sensorineural 
hearing loss was diagnosed at the conclusion of that 
evaluation.

Based on those findings from service, and rather immediately 
after, the RO concluded there was no evidence to warrant 
service connection for hearing loss.

The RO sent the Veteran a letter later in September 1971 
notifying him of that decision and apprising him of his 
procedural and appellate rights, and when not appealed that 
decision became final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.

The Veteran filed a petition to reopen this claim in November 
2005.  Therefore, the amended regulations with respect to new 
and material evidence are for application.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen, as here, 
filed on or after August 29, 2001.

The RO has since, in August 2006, denied the Veteran's 
petition to reopen this claim for essentially the same 
reasons - namely, according to the RO, because there was 
still insufficient evidence showing his military service had 
either caused his hearing loss or, in the case of his left 
ear in particular, had made the pre-existing hearing loss in 
this ear permanently worse (i.e., had chronically aggravated 
it).  Therefore, since his claim to reopen has remained 
pending since his November 2005 petition, the RO's September 
1971 decision marks the starting point for determining 
whether there is new and material evidence to reopen the 
claim.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  The first step is to determine whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  



According to VA regulation, "new" means existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

The newly presented evidence need not be probative of all the 
elements required to award the claim, but it must be 
probative as to each element that was a specified basis for 
the last disallowance.  Evans, at 284.  Similarly, in Hodge, 
115 F.3d at 1363, the Federal Circuit Court held that 
evidence may be considered new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a Veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the claim.

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

Irrespective of what the RO determined, the Board must first 
make this threshold preliminary determination of whether new 
and material evidence has been submitted before proceeding 
further because this initial determination affects the 
Board's jurisdiction to adjudicate the underlying claim on 
its merits on a de novo basis.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996) and VAOPGCPREC 05-92 
(March 4, 1992).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Since the RO's September 1971 decision denying the original 
claim, and especially after filing a petition to reopen this 
claim in November 2005, the Veteran submitted additional 
evidence suggesting that his pre-existing hearing loss in his 
left ear may have been aggravated by the acoustic trauma he 
sustained while in the military.  In particular, he submitted 
additional private treatment records from Dr. S.G.  He also 
submitted a letter from Dr. J.R., another private physician, 
attributing the hearing loss to military service.  As well, 
immediately after his hearing before the Board, he submitted 
an April 2010 audiogram from a private audiologist 
reaffirming he has severe high frequency hearing loss, in 
both ears (i.e., bilaterally), most likely due to service in 
the military.

Therefore, unlike when the RO initially considered and denied 
the claim in September 1971, there is now competent medical 
nexus evidence suggesting the Veteran's hearing loss was 
either caused or aggravated by his military service.  So this 
additional evidence is both new and material and, thus, 
reason to reopen the claim.



III.  Service Connection for Bilateral Hearing Loss

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, when a condition is not noted at 
entrance into service, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant 
is not required in this circumstance to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  This holding replaced the previous standard under 
38 C.F.R. § 3.304(b), which had required that if a condition 
was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the 
burden then shifted to the claimant to show that the 
condition increased in severity during service.

Conversely, if a pre-existing disability is noted upon entry 
into service, as was the case here, the Veteran cannot bring 
a claim for service connection for that disability, but he 
may bring a claim for service-connected aggravation of that 
disability.  In that case, § 1153 applies and the burden 
falls on him, not VA, to establish aggravation.  Wagner, 370 
F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  



A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  See also Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence 
of a temporary flare-up, without more, does not satisfy the 
level of proof required of a non-combat Veteran to establish 
an increase in disability).  

If an increase is shown, the presumption of aggravation may 
be rebutted only by clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
Veteran's health and medical treatment during and after 
military service, as evidence of whether a pre-existing 
condition was aggravated by military service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.").  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) (citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993)).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  The presumption of aggravation 
applies where there was a worsening of the disability in 
service, regardless of whether the degree of worsening was 
enough to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 206-207 (1991).

The Court has held on multiple occasions that lay statements 
by a Veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

Here, as already alluded to, the report of the Veteran's 
January 1969 military induction examination noted he had 
hearing loss in his left ear (specifically, a 35-decibel loss 
at 4000 Hertz (Hz)).  The threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 
(1988)).  So he is not entitled to the presumption of 
soundness at the start of his service in August 1969 as it 
relates to the hearing acuity in this ear.  That is to say, 
there is clear and unmistakable evidence of pre-existing 
hearing loss in this ear.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  The presumption of soundness attaches only where 
there has been an induction examination during which the 
disability about which the Veteran later complains was not 
detected, which was not the situation here.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  He is, however, 
entitled to the presumption of soundness concerning his right 
ear, as there was no subjective complaint or objective 
indication of hearing loss in that ear at any of the 
frequencies tested (500, 1,000, 2,000 and 4,000 Hz) during 
that January 1969 military induction examination.

Since left ear hearing loss was noted at entrance, it is the 
Veteran's burden, not VA's, to show a permanent (not 
temporary or intermittent flare-up) worsening of the pre-
existing hearing loss in this ear during or as a result of 
his service.  In other words, he may only bring a claim for 
aggravation of this pre-existing condition.  Wagner, 370 F.3d 
at 1096; VAOPGCPREC 3-2003.  But on the other hand, he may 
show that any hearing loss in his right ear initially 
manifested during service or is otherwise attributable to his 
service.

As already alluded to, a pre-existing injury or disease will 
be considered to have been aggravated during service when 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  And, again, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

A Veteran's lay assertions of aggravation are insufficient to 
establish permanent increase in a pre-existing disability.  
Independent medical evidence is needed to support a finding 
that her pre-existing disorder increased in severity during 
service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1994).  



The Veteran's service treatment records (STRs) do not contain 
any mention or reference to his hearing acuity during 
service.  He did not have any relevant complaints, such as 
difficulty hearing, and there were no objective clinical 
findings such as a pertinent diagnosis.  Moreover, according 
to the report of his March 1971 separation examination, he 
had normal (15/15) hearing acuity, bilaterally, on whispered 
voice (WV) testing.  This evidence concerning his service 
tends to go against the notion that his service made the pre-
existing hearing loss in his left ear permanently worse 
(i.e., chronically aggravated it) or caused any hearing loss 
to develop in his right ear.  See Struck v. Brown, 9 Vet. 
App. 145 (1996).

But that said, in June 1971 (so only about 3 months after his 
military service had ended), the Veteran complained of 
"[s]light loss of hearing" during his initial, post-
service, VA compensation examination - which included a 
special ear examination and audiogram.  He lamented that 
"[s]ometimes when people talk to me I can't understand what 
they say."  And although he reportedly had completely normal 
(20/20) hearing acuity, bilaterally, during the special 
ear examination performed by a physician, i.e., M.D., so 
apparently an otolaryngologist, the audiogram by an 
evaluating audiologist (Ph.D) continued to show a 35-decibel 
loss in the left ear at 4,000 Hz, albeit still normal hearing 
in both ears in all of the other frequencies tested, and 
sensorineural hearing loss was diagnosed at the conclusion of 
that special ear examination.

Other organic diseases of the nervous system, including 
sensorineural hearing loss, will be presumed to have been 
incurred in service if manifested to a compensable degree (of 
at least 10-percent disabling) within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  This presumption, however, is rebuttable 
by probative evidence to the contrary.  And since the only 
indication of hearing loss during that initial VA 
compensation examination concerned the left ear, that 
diagnosis of sensorineural hearing loss apparently was in 
reference to the left ear, rather than also the right ear.  
Moreover, since the reading for the left ear at 4,000 Hz was 
still 35 decibels, like it was when the Veteran had his 
January 1969 military induction examination, this suggest no 
worsening of the pre-existing hearing loss in this ear during 
or as a result of his military service.

According to VA regulation, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 
40 decibels or greater; or when the auditory threshold for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Court has explained that a Veteran need not satisfy these 
threshold minimum requirements of 38 C.F.R. § 3.385 while in 
service, including at time of discharge, but that he must 
presently to have a ratable disability.  Service connection 
is possible if this current hearing loss disability can be 
adequately linked to his military service.  Service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings 
meeting these regulatory requirements of § 3.385 for hearing 
loss disability for VA compensation purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran's DD Form 214 list his military occupational 
specialty (MOS) as "13 A 20 FA Basic", with no further 
clarification of what that specifically involved or listing 
of a related civilian occupation.  However, during his 
hearing, the Veteran testified under oath that he was an 
artilleryman and, therefore, routinely exposed to artillery 
fire - including while stationed in Vietnam.  And his DD 
Form 214 confirms he received the National Defense Service 
Medal (NDSM), Vietnam Service Medal (VSM), and Vietnam 
Campaign Medal (VCM) with 2 overseas (O/S) Bars, and that he 
had specialty using the M-14 rifle and even was considered an 
expert using the M-16.  So repeated exposure to excessively 
loud noise (i.e., acoustic trauma) during or coincident with 
his service seems likely, especially since the RO already has 
conceded as much when granting service connection for 
tinnitus (ringing in his ears) in January 2008.



This, along with the fact that the Veteran filed his initial 
claim for hearing loss in April 1971, so very soon after 
service (indeed, just one month), is probative evidence 
supporting his claim.  See Maxon v. West, 12 Vet. App. 453, 
459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).  Moreover, as mentioned, his June 1971 VA 
compensation examination - in connection with that initial 
claim, resulted in a diagnosis of sensorineural hearing loss.

A much more recent July 2006 VA compensation examination 
reaffirmed the Veteran has bilateral (meaning right and left 
ear) high frequency sensorineural hearing loss.  And he had 
sufficient hearing loss in each ear to satisfy the threshold 
minimum requirements of § 3.385 to be considered an actual 
disability by VA standards since, in his right ear, he had 70 
decibel losses at 3,000 and 4,000 Hz, and in his left ear he 
had 70 and 65 respective decibel losses in these frequencies.  
The question then becomes whether this current bilateral 
hearing loss disability is attributable to his military 
service - and, specifically, to the type of acoustic trauma 
admittedly experienced or, instead, is the result of other 
unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



Regarding this determinative issue of causation, the July 
2006 VA examiner pointed out the Veteran had a history of 
civilian occupational noise exposure (presumably another 
potential cause for his hearing loss), and that there was no 
indication the pre-existing hearing loss in his left ear had 
been aggravated by his military service when comparing the 
small loss noted in this ear at 4,000 Hz during his January 
1969 military induction examination with the same amount of 
loss noted in this ear on the August 1971 audiogram in 
connection with the VA compensation examination he had 
shortly after his discharge from service.  So this VA 
examiner did not attribute the Veteran's bilateral hearing 
loss to his military service, either as directly or 
presumptively incurred in service insofar as his right ear, 
or alternatively as aggravated in service as concerns his 
left ear.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

As a means of rebutting this VA examiner's unfavorable 
opinion, the Veteran submitted private treatment records from 
Dr. S.G. dated in April 2006, which also show a diagnosis of 
sensorineural hearing loss and indicate, as a consequence of 
the severity of the hearing loss, the Veteran is a candidate 
for hearing aids.  The July 2006 VA compensation examiner, 
incidentally, all but agreed the Veteran's hearing loss is 
worse now than it was prior to, during or right after his 
military service since the VA examiner indicated it is now 
"moderately severe," whereas it was just a relatively 
"small loss" in comparison when measured prior to his 
military service and rather immediately after it ended.

As further support for his claim, the Veteran also submitted 
a letter from Dr. J.R. in May 2006 specifically attributing 
the Veteran's hearing loss to his military service.  
Furthermore, Dr. J.R. also noted the Veteran wore ear 
protection in his civilian job as a mechanic after service, a 
point the Veteran reiterated during his hearing.  Dr. J.R. 
concluded "the source of [the Veteran's] hearing loss is 
highly likely to be noise exposure while in Vietnam."  Dr. 
J.R. based this opinion on the fact the audiogram given by 
Dr. S.G. showed the Veteran's hearing loss produced patterns 
consistent with noise-induced hearing loss.  

Apparently because of these competing medical nexus opinions 
regarding whether the Veteran's hearing loss is attributable 
to his military service, the RO obtained an additional 
opinion in January 2008.  After reviewing the claims file for 
the pertinent medical and other history, this designated VA 
physician ultimately concluded that he did not see any 
objective indication from the audiometric data (which he 
added appeared to be reliable) of a worsening of the pre-
existing hearing loss during or as a result of the Veteran's 
military service.  He therefore concluded the hearing loss 
could not be attributed to the military.  Keep in mind, 
however, there was only evidence of hearing loss in the 
Veteran's left ear when entering service (and only at 4,000 
Hz), not also in his right ear.  And when speaking further 
about the potentially related claim for tinnitus, even this 
VA physician that ultimately commented unfavorably concerning 
the hearing loss readily acknowledged that "[i]f acoustic 
trauma is conceded by the military, then there certainly 
could have been an effect on both hearing loss and 
tinnitus."  And, as mentioned, based on that VA physician's 
comments, the RO subsequently granted the claim for tinnitus 
later in January 2008.

Although that VA physician did not go so far as to also 
relate the hearing loss to the acoustic trauma the Veteran 
already concededly experienced during service, especially in 
Vietnam, this VA physician left open this possibility that it 
may have had an effect on the Veteran's hearing.  And, as 
mentioned, the Veteran has since submitted additional 
supporting evidence in April 2010 indicating rather more 
definitively that he has severe high frequency hearing loss, 
in both ears, most likely due to his service in the military.

The probative value of a medical opinion is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to the opinion is within the province of the 
Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
See also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

When adjudicating the claim in the August 2006 decision at 
issue, the RO discounted the probative value of Dr. J.R.'s 
May 2006 supporting opinion, in comparison to the July 2006 
VA examiner's, on the premise that Dr. J.R. was merely a 
family practitioner whereas the July 2006 VA examiner, an 
audiologist, had extensive training specifically in 
audiology/hearing related injuries and, thus, was more 
qualified to comment.  And this indeed may sometimes tip the 
scales in favor of one opinion versus another.  See Willis v. 
Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. 
App. 140, 146 (1993); and Black v. Brown, 10 Vet. App. 279 
(1997).  However, records show Dr. J.R. based his opinion 
on information, including the results of an audiogram, 
conducted by Dr. S.G. of Ear, Nose and Throat Associates.  So 
like the July 2006 VA examiner, indeed perhaps even more, Dr. 
S.G., as a physician specializing in otolaryngology, has the 
qualifications, training, and expertise to comment and 
provide a probative opinion regarding hearing related 
injuries.

Moreover, in further attempting to discount the probative 
value of Dr. J.R.'s May 2006 supporting opinion (which had 
relied on the information obtained from Dr. S.G.), the RO 
cited the fact that Dr. J.R. had relied on the history the 
Veteran had provided to him.  But in Kowalski v. Nicholson, 
19 Vet. App. 171 (2005), the Court indicated VA may not 
disregard a favorable medical opinion solely on the rationale 
it was based on a history given by the Veteran.  Rather, as 
the Court further explained in Coburn v. Nicholson, 19 Vet. 
App. 427 (2006), reliance on a Veteran's statements renders a 
medical report not credible only if VA rejects the statements 
of the Veteran as lacking credibility.  The Court also more 
recently indicated in Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008), that review of the claims file is not dispositive 
of the probative value of a medical opinion.  Rather, it is 
the information gathered from that review (or lack thereof) 
that is more determinative.

Here, there is no inherent reason to question the credibility 
of the history the Veteran recounted to Dr. J.R. of 
significant noise exposure during his service in Vietnam, 
especially since, as mentioned, the RO already conceded the 
Veteran sustained acoustic trauma in that capacity in 
granting his claim for tinnitus in January 2008.

It further warrants reiterating that the VA physician who has 
since offered comment concerning this case in January 2008 
only rendered an opinion based on his review of the claims 
file; he admittedly did not speak with the Veteran personally 
or actually examine or evaluate him.  And while not 
altogether dispositive, in comparison, the additional 
evidence the Veteran submitted during his April 2010 hearing 
in further support of his claim is from an audiologist that 
actually tested the Veteran's hearing acuity before 
commenting on the etiology of the hearing loss shown and 
concluding it most likely is due to his military service.

Certainly then, resolving all reasonable doubt in his favor, 
it is just as likely as not the Veteran's pre-existing left 
ear hearing loss was aggravated by the acoustic trauma he 
sustained in the military, and that it also is just as likely 
as not the hearing loss in his right ear is attributable to 
that acoustic trauma in service, as well.  38 C.F.R. § 3.102.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  So service 
connection for bilateral hearing loss must be granted.


ORDER

The claim for service connection for bilateral hearing loss 
is reopened and granted on its underlying merits. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


